Citation Nr: 1223300	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  07-09 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) 

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1955 to June 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  In that rating decision, the RO denied the claim for entitlement to service connection for PTSD. 

In May 2010, the Board determined that the Court of Appeals for Veterans Claim's holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009) was applicable, and determined that the Veteran's other various diagnosed psychiatric disorders, including depression, should be included on appeal.  As such, the Board re-characterized the issue on appeal to include all psychiatric disorders, including the PTSD and depressive disorder, and remanded the matter back to the RO (via the Appeals Management Center (AMC)) for additional development. 

Specifically, on remand, the Board instructed the RO/AMC to seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment and to provide the Veteran with a VA psychiatric examination in conjunction with his claim.  A review of the claims folder reflects that there has been compliance with the May 2010 remand directives, no further action is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Virtual VA paperless claims processing system shows that the Veteran was denied a claim for entitlement to service connection for ischemic heart disease in a November 2011 rating decision, but it does not reveal any additional documents pertinent to the present appeal. 

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Resolving any doubt in the Veteran's favor, the evidence of record likely demonstrates that the Veteran's alleged stressor events involving his report that he was deeply affected by his knowledge that some of the airmen, whom he was friendly with, were killed during flight operations

2.  The medical evidence on file establishes that the Veteran does not have a diagnosis of PTSD in accordance with § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in May 2006 that addressed the notice elements concerning his claim for service connection for PTSD.  The May 2006 letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  Pursuant to the Board's May 2010 remand directives, the Veteran was afforded two VA examinations dated in January 2011 and May 2011 in conjunction with his claim for service connection for a psychiatric disorder.  These examination reports show that the examiners reviewed the medical evidence of record, including the Veteran's service treatment records and the findings from his medical treatment records.  The findings contained in that VA examination reports are considered adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO/AMC has complied with the Board's May 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In support of his claim, the Veteran has provided private treatment records, and several personal statements.  He has not requested the opportunity to testify at a hearing.  There is no indication of any further available evidence or information that has not already been obtained.  Thus, the record as it stands includes sufficient competent evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no further action is necessary to assist the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and that he still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, certain chronic diseases, including psychosis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a recognizable in-service stressor event will vary depending upon whether a veteran engaged in "combat with the enemy".  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat is determined on a case-by-case basis, and it requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Morgan v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, as long as such testimony is found to be credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

During the pendency of this appeal, the VA law and regulation governing service connection for PTSD have been amended.  

Effective July 12, 2010, VA has amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843-133 (July 13, 2010).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  He asserts that he has current psychiatric problems that are related to his period of service.  In particular, he attributes his current psychiatric problems to the events surrounding his service on-board the U.S.S Enterprise, when he served as a personnel clerk and he became well-acquainted with several of the airmen who were also stationed on-board.  He reports that he was deeply affected by his knowledge that some of the airmen, whom he was friendly with, were killed during flight operations.  He contends that the onset of his symptoms of insomnia during that period also mark the onset of his current psychiatric disorders.  

A review of the Veteran's service personnel records shows he served as a personnel clerk and he was assigned to Attack Squadron 35 that was stationed on board the U.S.S Enterprise from December 1966 to October 1968.  He received the Vietnam Service Medal (VSM) with a bronze star and the Vietnam Campaign Medal (VCM).  Documents retrieved from an internet search for deceased combat Vietnam veterans confirms that four airmen, who were also a part of the Attack Squadron 35 and stationed on-board the U.S.S Enterprise during the same period as the Veteran, were shot down during enemy attacks and their bodies were never recovered.   

The evidence contained in those documents corroborates the Veteran's claim that airmen from his unit were killed during flight operations between December 1966 to October 1968.  Given that the Veteran was stationed on-board U.S.S Enterprise during the same period that those airmen were kill, the Board finds it highly likely that he knew them before they were killed.  Therefore, the Board concedes that the Veteran's claimed in-service stressors actually occurred.  

The remaining questions before the Board regarding the claim for service connection for PTSD are (1) whether there is medical evidence establishing a diagnosis of PTSD as defined in DSM-IV, and (2) whether there is medical evidence of nexus between the diagnosis and the claimed in-service stressors.  

In this case, first and foremost, there is no evidence of a current diagnosis for PTSD.  Even though there is evidence that corroborates the Veteran alleged inservice stressor, there is in fact no competent medical evidence that shows he has a current diagnosis of PTSD.  The pertinent post-service medical records consist of the Veteran's private treatment records that show he has been treated for depression since 2001 and the reports of two 2011 VA psychiatric examination.  At the time of both the January 2011 and May 2011 VA psychiatric examinations, the VA examiners noted that even though the Veteran complained of intrusive thoughts and memories about his military service and he experienced symptoms of avoidance and hyper arousal, the severity of his symptomatology did not result in any deleterious effect on his mental health.  Both 2011 VA examiners ruled out a diagnosis of PTSD because the Veteran did not meet the full diagnostic criteria to support a diagnosis for PTSD under DSM-IV.  There is in fact no competent medical evidence of record that includes a diagnosis of PTSD.  

The Veteran's statements alone are not sufficient to prove that he has a current diagnosis of PTSD that conforms to DSM- IV criteria.  As a layperson, he is competent to describe his mental health symptoms, such as intrusive thoughts about his experiences during his military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  However, medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.   Since the Veteran does not have special medical knowledge or experience, he is not competent to make a determination that he has a current diagnosis of PTSD, certainly not in conformance with DSM- IV criteria.  See 38 C.F.R. § 3.159(a).  In this case, the medical evidence of record does not show that the Veteran has a current diagnosis of PTSD. 

Without a current medical diagnosis of PTSD, VA cannot award service connection.  One of the requirements for service connection is competent evidence that a claimed disability currently exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Without a current medical diagnosis of PTSD, or of any other psychiatric disorder, VA cannot grant an award of service connection.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  There is no competent medical evidence on file that shows a current diagnosis for PTSD.  While VA has conceded the occurrence of Veteran's alleged inservice stressor events, service connection cannot be awarded without a current diagnosis of PTSD in accordance with the DSM-IV criteria.  

Based on the foregoing, the Board finds that the evidence of record does not support the award of service connection for PTSD.  There is no evidence of a current diagnosis of PTSD.  Consequently, the benefit-of-the-doubt rule does not apply and the Veteran's claim must be denied.   38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for PTSD is denied. 


REMAND

As discussed in the Introduction section, the Board determined that the Veteran's other various diagnosed psychiatric disorders, including depression, should be included on appeal.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  In March 2010, when the Board remanded the Veteran's claim to the RO (via the Appeals Management Center (AMC)) for additional development, it instructed that the Veteran should be provided with a VA psychiatric examination.  

The Veteran was provided with VA psychiatric examinations in January 2011 and May 2011.  The report of the January 2011 VA examination contains a diagnosis of depression, and the May 2011 VA examination report reflects diagnoses of depression and anxiety.   In both examination reports, the VA examiners clearly ruled out a diagnosis of PTSD; however, the Board finds that further clarifications regarding the etiology of the Veteran's other diagnosed acquired psychiatric disorders are required.  

The May 2011 VA examiner also opined against a direct medical nexus between the Veteran's current diagnosed disorders and his period of service, and she concluded that the Veteran's depressed mood appears to be linked to his physical condition and his feeling that he is becoming more limited due to physical limitations.  The May 2011 VA examiner identified that the medical conditions that impacted the Veteran's emotions were ischemic heart disease, colitis, and hypertension, as demonstrated by the diagnoses recorded at Axis III.  However, the Board notes that the Veteran is service-connected for an orthopedic impairment (left ankle disability).  The May 2011 VA examiner failed to address whether the Veteran's service-connected ankle disability causes him any physical limitation that ultimately results in his depressed mood.  

On remand, the RO/AMC should ask the examiner to review the claims file, including the previous 2011 VA examination reports, and to please clarify whether the Veteran has a current diagnosed psychiatric disorder that is related to his period of service, to include as secondary to any of his service-connected disabilities.  

The Board also notes that none of the VCAA letters of record notify the Veteran how to establish entitlement to service connection on a secondary basis.  This theory of entitlement is relevant to his claim of entitlement to service connection for right leg numbness.  On remand, proper VCAA notice should be given.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue the Veteran proper VCAA notice of how to establish entitlement to service connection on a secondary basis.

2.  The RO/AMC should ask the examiner to review the claims file, including the previous VA examination reports, and to please clarify whether the Veteran has a current diagnosed psychiatric disorder that is related to his period of service, to include as secondary to any of his service-connected disabilities.  

Any opinion provided must include an explanation of the basis for the opinion.  The examiner is specifically asked to address whether the Veteran has any service-connected that causes him any physical limitation that ultimately results in his depressed mood.  If the examiner is unable to render the above requested opinions, she should so state and specifically indicate the reasons why. 

If the VA examiner who provided the May 2011 VA examination is unavailable, schedule the Veteran for a new VA examination relating to his claim for service connection for an acquired psychiatric disorder, other than PTSD.  The complete claims file must be sent to any examiner for review in conjunction with this claim.  The examiner should be asked to identify any current psychiatric disorder and to provide a medical opinion as to the likelihood that any current diagnosed disorder is related to any aspect of the Veteran's period of service.   

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  The RO/AMC must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


